David Newbern, Judge, dissenting. Prior to 1969, corroboration of grounds for divorce was required in all cases. In that year, the General Assembly enacted Ark. Stat. Ann., § 34-1207.1 (Supp. 1979), which does away with the need for corroboration of grounds in all but contested cases with the further exception of cases in which the ground is based upon proof of separation and continuity of separation without cohabitation. The statute left intact the requirement of corroboration with respect to testimony of residency for all divorce cases. I agree with the majority opinion to the extent it says corroboration of grounds for divorce is required in contested cases. I disagree with the majority’s apparent conclusion that the requirement cannot be waived by lack of objection at the trial level by the litigant who asserts lack of corroboration as a defect on appeal. The precise issue in this case is whether a party who has failed to make a specific objection to lack of corroboration may assert it on appeal. The majority has cited no Arkansas case which deals with that issue, and I know of none. The majority says “there is no requirement of objection to the findings, conclusions and decree of the court to obtain review on appeal.” Ark. Stat. Ann. § 27-2154 (Repl. 1979), provides “[a] judgment or final order shall not be reversed for an error which can be corrected on motion in the inferior courts until such motion has been made there and overruled.” Regardless of the conflict between this statute and the majority opinion, it is clear that the question before us is not whether an appellant must have objected to the judgment. It is, rather, whether she should have objected to a specific defect in the plaintiffs proof. As the majority notes, after the plaintiffs case in chief the appellant made a motion that the complaint be dismissed because the plaintiff had “not sustained the burden of proof being the grounds for divorce.” Thus, we are not dealing here with failure to object to a judgment, rather, we are dealing with failure to make a specific objection to the failure of the plaintiff to comply with the corroboration requirement. On numerous occasions, our supreme court has held it would not review on appeal a question arising from an error which the trial court had not been given an opportunity to correct. See, e.g., Turkey Express, Inc. v. Skelton Motor Co., 246 Ark. 739, 439 S.W. 2d 923 (1967). Further, our supreme court has made it clear that a litigant must be sufficiently specific in apprising the trial court of his objection to permit the trial court to correct the error. Arkansas State Highway Commission v. Newton et al, 253 Ark. 903, 489 S.W. 2d 804 (1973). In the Neivton case, which was a condemnation suit, the error alleged was the failure of the trial court to strike the testimony of an expert witness with respect to the after-condemnation value of land because he. gave no fair and reasonable basis for his figures. On appeal the appellant pointed to deficiencies in the testimony of the expert having to do with his understanding of the amount of land to be taken and his lack of knowledge of change in the land planned by the condemnor. In affirming the decision, our supreme court said: The actual objection, that the witness had given no fair and reasonable basis for his valuation, did not bring to the trial court’s attention either of the deficiencies now being urged. Had the omissions been pinpointed, the witness could have been examined further in the light of the true facts, which were readily available. It is not our practice to reverse the action of the trial court when the error could have been easily remedied upon a proper objection. Although it does not say so directly, the majority appears to attribute to the corroboration requirement a sacredness which I find unjustifiable. I agree that divorces may not be granted by default because the state has an interest in divorce proceedings. I think, however, that policy is satisfied by the requirement that there be testimony presented, at least by the complaining party, to establish the ground for divorce. Ark. Stat. Ann., § 34-1207 (Repl. 1962). Where the divorce is contested, and both parties are present and able to defend themselves, the corroboration requirement should be one which may be waived. In neither Dunn v. Dunn, 255 Ark. 764, 503 S.W. 2d 168 (1973), nor McNew v. McNew, 262 Ark. 567, 559 S.W. 2d 155 (1977), cited by the majority, does our supreme court mention whether lack of corroboration had become an issue below. Thus, as noted earlier these cases cannot be said to be precisely in point. Lastly, the majority opinion suggests that if we were to permit waiver of the corroboration requirement, we “would permit parties seeking a divorce to circumvent the rule requiring corroboration of grounds by the simple device of failing to object to the trial court’s finding that ground was established.” To observe the fallacy of that argument one need only consider that the corroboration of grounds requirement may be circumvented by simple failure to contest in a case such as the one before us. I suggest that if the sanctity of the corroboration requirement were as the majority proposes, the General Assembly would not have done away with it for most uncontested divorce cases. For these reasons, I respectfully dissent.